FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMarch 09, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On February 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On February 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 100,632 0,01 0,01 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 100,632 0,01 0,01 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On February 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 239,663,926 27.47 27.47 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common BRADESCO Sell 02/28/2012 14000 35,48 496.720,00 Share Common BRADESCO Sell 02/28/2012 7400 35,52 262.848,00 Share Common BRADESCO Sell 02/28/2012 27600 35,55 981.180,00 Share Common BRADESCO Sell 02/28/2012 32700 35,56 1.162.812,00 Share Common BRADESCO Sell 02/28/2012 57300 35,57 2.038.161,00 Share Common BRADESCO Sell 02/28/2012 5900 35,58 209.922,00 Share Common BRADESCO Sell 02/28/2012 1300 35,59 46.267,00 Share Common BRADESCO Sell 02/28/2012 2400 35,6 85.440,00 Share Common BRADESCO Sell 02/28/2012 2000 35,68 71360 Share Common BRADESCO Sell 02/28/2012 5000 35,7 178500,00 Share Common BRADESCO Sell 02/28/2012 100 35,62 3562,00 Share Common BRADESCO Sell 02/28/2012 200 35,69 7138,00 Share Common BRADESCO Sell 02/28/2012 6100 35,14 214.354,00 Share Common BRADESCO Sell 02/28/2012 5200 35,15 182.780,00 Share Common BRADESCO Sell 02/28/2012 40300 35,16 1.416.948,00 Share Common BRADESCO Sell 02/28/2012 10100 35,17 355.217,00 Share Common BRADESCO Sell 02/28/2012 11700 35,18 411.606,00 Share Common BRADESCO Sell 02/28/2012 15000 35,19 527.850,00 Share Common BRADESCO Sell 02/28/2012 5000 35,20 176.000,00 Share Common BRADESCO Sell 02/28/2012 4000 35,30 141.200,00 Share Common BRADESCO Sell 02/28/2012 6900 35,32 243.708,00 Share Common BRADESCO Sell 02/28/2012 2000 35,35 70.700,00 Share Common BRADESCO Sell 02/28/2012 2700 35,36 95.472,00 Share Common BRADESCO Sell 02/292012 2300 35,37 81351,00 Share Common BRADESCO Sell 02/292012 5000 35,38 176.900,00 Share Common BRADESCO Sell 02/292012 2100 35,41 74.361,00 Share Common BRADESCO Sell 02/292012 900 35,43 31.887,00 Share Common BRADESCO Sell 02/292012 1000 35,44 35.440,00 Share Common BRADESCO Sell 02/292012 2000 35,56 71.120,00 Share Common BRADESCO Sell 02/292012 1000 35,58 35.580,00 Share Common BRADESCO Sell 02/292012 3000 35,60 106.800,00 Share Common BRADESCO Sell 02/292012 2000 35,62 71.240,00 Share Common BRADESCO Sell 02/292012 4100 35,65 146.165,00 Share Common BRADESCO Sell 02/292012 10300 35,75 368.225,00 Share Common BRADESCO Sell 02/292012 2300 35,76 82.248,00 Share Common BRADESCO Sell 02/292012 2300 35,77 82.271,00 Share Common BRADESCO Sell 02/292012 7800 35,78 279.084,00 Share Common BRADESCO Sell 02/292012 14500 35,79 518.955,00 Share Common BRADESCO Sell 02/292012 26500 35,80 948.700,00 Share Common BRADESCO Sell 02/292012 1900 35,81 68.039,00 Share Common BRADESCO Sell 02/292012 24800 35,90 890.320,00 Share Common BRADESCO Sell 02/292012 200 35,84 7.168,00 Share Common BRADESCO Sell 02/292012 2000 35,82 71.640,00 Share Common BRADESCO Sell 02/292012 3000 35,74 107.220,00 Share Common BRADESCO Sell 02/292012 100 35,69 3.569,00 Share Common BRADESCO Sell 02/292012 1000 35,59 35.590,00 Share Common BRADESCO Sell 02/292012 1000 35,53 35.530,00 Share Common BRADESCO Sell 02/292012 1000 35,55 35.550,00 Share Common BRADESCO Sell 02/292012 300 35,52 10.656,00 Share Common BRADESCO Sell 02/292012 1000 35,54 35.540,00 Share Common BRADESCO Sell 02/292012 1000 35,42 35.420,00 Share Common BRADESCO Sell 02/292012 1000 35,31 35.310,00 Share Common BRADESCO Sell 02/292012 1000 35,29 35.290,00 Share Common BRADESCO Sell 02/292012 1000 35,10 35.100,00 Share Common BRADESCO Sell 02/292012 700 35,46 24.822,00 Share Common BRADESCO Sell 02/292012 300 35,48 106.44,00 Share Common BRADESCO Sell 02/292012 100 35,33 35.33,00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 239,270,526 27.42 27.42 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On February 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 09, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
